Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/19/21, Applicant amended no claims, canceled claims 13, 15, 20, 24, and 28, and added no new claims.  Claims 1-11, 16, 18-19, 21-23, 25-27, and 29 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for utilize the wave equation of quantum theory to analyze relationships between keywords: obtaining one or more keywords and a degree of relation between each of the one or more keywords; determining an NxN matrix based on the one or more keywords and the degree of relation between each of the one or more keywords; determining (N-1) eigenfunctions having N-dimensional components and (N-1) eigenvalues from the NxN matrix; and generating a graphical representation based on the (N-1) eigenfunctions and the (N-1) eigenvalues; and obtaining one or more keywords and a degree of relation between each of the one or more keywords; defining a hierarchical structure that specifies relationships among one or more themes and the one or more keywords; analyzing a shape of a first theme of the one or more themes, comprising calculating values relating to a topology; replacing one or more minor keywords outside a threshold; and patterning the topology; and renormalizing the NxN matrix to determine a degree of relation between one or more themes as a keyword.  Examiner believes these features, in combination with other features .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Fugman, Robert et al, “TOSAR - A Topological Method for the Representation of Synthetic and Analytical Relations of Concepts,” teaches relations between concepts as chemicals in chemical reactions, describes chemical formulas in a topological sense, does not teach keywords and relations between keywords in an NxN matrix, values representing a topology associated with said concepts and reactions (Introduction pages 589-591).

Responses to Applicant’s Remarks
	Regarding rejections of claim 13, 15, 20, 24, and 28 under 35 U.S.C, 112(a) for lacking enablement of the subject matter therein, in view of Applicant canceling these claims, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/8/21